Citation Nr: 1627122	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of service connection for a right shoulder disability was previously remanded by the Board in January 2015 for additional development.  The Board also granted service connection for tinnitus at that time.  As the Board's decision on the issue of service connection for tinnitus constitutes a full grant of the benefits sought on appeal for this issue, it is no longer in appellate status.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination and opinion were provided for the Veteran's right shoulder in March 2015, the opinion is inadequate, as the VA examiner failed to address the lay statements of a continuity of symptoms since service and failed to discuss any other diagnoses of the right shoulder besides arthritis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA outpatient treatment reports reflect that the Veteran has been treated for right shoulder pain, beginning in November 2001, when he first established care at VA. Moreover, although diagnoses of arthritis of the right shoulder have not been confirmed by x-ray evidence, the Veteran has been diagnosed with other various right shoulder disabilities, including right shoulder subacromial impingement with adhesive capsulitis, diagnosed in an October 2012 VA orthopedic surgery consultation.  Therefore an adequate VA supplemental opinion regarding the etiology of the Veteran's right shoulder disability is necessary.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to the VA examiner who performed the March 2015 VA examination or similar clinician if unavailable, to review the claims file and provide a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  If this examiner determines it to be necessary, the Veteran should be scheduled for an examination.

Please review the Veteran's reported history..  Specifically of note in the record are: (1) VA medical records reflecting the Veteran's complaints of right shoulder pain dating back to November 2001, when VA treatment was initially established; (2) the VA medical records demonstrating diagnosed right shoulder disabilities, including right shoulder subacromial impingement with adhesive capsulitis, diagnosed in an October 2012 VA orthopedic surgery consultation; and (3) the lay statements from the Veteran indicating a continuity of right shoulder pain symptoms since his active service.  (Note: the Veteran is competent to attest to lay observable symptoms, although credibility is a separate determination.)  

The examiner is then asked to answer the following question as posed:  

Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right shoulder disability (including subacromial impingement with adhesive capsulitis) was incurred during the Veteran's active military service or was otherwise related to any disease, event, or injury during his service, to include the football injury in service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  In providing a rationale, the examiner is asked to specifically comment on the October 2012 VA orthopedic surgery consultation report, the private and VA medical records reflecting continual treatment for the right shoulder and the Veteran's competent lay statements of a continuity of symptoms since his active service.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




